TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                    NO. 03-19-00609-CV


                                  In re Deanna Jo Robinson




                      ORIGINAL PROCEEDING FROM BELL COUNTY



                           MEMORANDUM OPINION


               The petition for writ of mandamus and motion for temporary stay are denied. See

Tex. R. App. P. 52.8(a), 52.10.



                                            __________________________________________
                                            Gisela D. Triana, Justice

Before Chief Justice Rose, Justices Triana and Smith

Filed: September 13, 2019